Citation Nr: 1642261	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO.  10-25 487	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for service-connected degenerative disc disease of the lumbar spine with bilateral lower extremity radiculopathy.

2.  Propriety of the reduction in evaluation from 50 percent to 30 percent for service-connected mixed type headache disorder, effective November 1, 2011.

3.  Entitlement to an evaluation in excess of 30 percent for service-connected mixed type headache disorder.

4.  Entitlement to an initial compensable rating for service-connected depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1994 to November 1997.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2007 and November 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In that decision, the RO, in pertinent part, granted a 30 percent disability rating for the Veteran's service-connected mixed headache type disorder effective from April 25, 2008, denied an evaluation in excess of 10 percent for the Veteran's service-connected low back disability, and denied an initial compensable evaluation for the Veteran's service-connected depression.  The appeal was remanded in May 2013 for additional development and has now been returned to the Board for further adjudication.

The Veteran testified at two hearings, one before a VA Decision Review Officer (DRO) in August 2011 and another before the undersigned Veterans Law Judge (VLJ) in April 2012.  Transcripts of both hearings have been associated with the claims file.  

Although not certified as part of this appeal, in its May 2013 decision the Board noted that the Veteran had filed a timely Notice of Disagreement (NOD) with a September 2007 rating decision in which the AOJ had reduced the Veteran's compensation rating for his service-connected low back disability from 40 percent to 10 percent, and for the compensation rating for his service-connected headache disorder from 50 percent to 0 percent.  Accordingly, pursuant to Manlincon v. West, 12 Vet. App. 238 (1999), the Board took jurisdiction over these issues, and remanded these claims to the AOJ for issuance of a Statement of the Case (SOC).  Because a March 2014 RO decision restored the Veteran's low back disability rating to its pre-reduction level of 40 percent, further adjudication of the rating reduction issue for that disability is no longer necessary.  However, although the RO also adjudicated the propriety of the Veteran's rating reduction for his headache disorder in the March 2014 decision, for the reasons discussed below in the remand portion of the decision, that issue is before the Board.

Further, in an August 2014 rating decision, the AOJ assigned separate ratings for the Veteran's radiculopathy of the right and left lower extremities effective April 2014, the date of medical evidence showing a compensable rating was in order.  This disability had been combined with the Veteran's back disability and assigned a single rating prior to that date as the AOJ had determined that evidence did not show that such disability was separately compensable.  The Veteran has not expressed disagreement with either the effective date or assigned ratings in this rating decision.  The Board will thus, consider whether separate compensable ratings are warranted for bilateral lower extremity radiculopathy prior to that date.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has also considered documentation included in the Virtual VA system in reaching the determination below.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

Unfortunately, due to reasons that follow, a remand is required.  Although the Board regrets this delay, it is necessary to ensure the Veteran is afforded the due process and assistance required to properly adjudicate his disability compensation claims on appeal.

I. Increased Rating for a Low Back Disability

Here, the May 2013 Board remand decision directed the AOJ to locate the Supplemental Statement of the Case (SSOC) addressing the Veteran's August 2011 DRO hearing regarding his claim for an initial compensable rating for his depression and an increased rating for his low back disability.  That hearing also involved the Veteran's increased rating claim for his headache disorder but an SOC signed by the DRO addressing this testimony was issued in January 2012.  A review of the claims file reveals that it is unclear that any SSOC addressing the Veteran's depression and low back disability claims was ever issued by the DRO who conducted the August 2011 hearing, or if so, whether it was associated with the claims file or sent to Veteran.  Moreover, although the RO issued an SSOC in August 2014, that SSOC still does not address the August 2011 hearing testimony provided by the Veteran and his representative.

When the Board remands a claim to the RO it has a duty to ensure substantial compliance with the directives contained in that remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, because the AOJ did not comply with the remand directive as described above, remand of the Veteran's low back disability claim is required.

II. Rating Reduction and Increased Rating for a Headache Disorder

As discussed above the Board took jurisdiction over the issue of the propriety of rating reduction from 50 percent to 0 percent for the Veteran's headache disorder in the RO's September 2007 rating decision pursuant to Manlincon v. West, 12 Vet. App. 238 (1999) in its May 2013 rating decision.  Accordingly, the May 2013 remand decision requested the RO to issue the Veteran an SOC with regard to that issue.  

Subsequent to the Board's remand, the RO issued a March 2014 rating decision in which it found that the Veteran was not afforded sufficient due process prior to the reduction in the evaluation of the Veteran's headache disorder from 50 percent to 0 percent rating in September 2007, and purported to restore the Veteran's rating to 50 percent.  However, while the decision stated that it was "restoring" the Veteran's rating to 50 percent and found that reduction of the rating had been improper, it nonetheless assigned a rating of 30 percent from November 1, 2011 onwards instead of restoring the 50 percent rating for the entire appeal period.  In other words, the March 2014 RO decision essentially maintained a reduction from 50 percent to 30 percent for the appeal period from November 1, 2011 onwards.  Despite this, the RO still did not issue the Veteran an SOC with regard to such reduction, which was first initiated on the basis of the September 2007 rating decision.

As discussed above, when the Board remands a claim to the RO it has a duty to ensure substantial compliance with the directives contained in that remand.  See generally Stegall, 11 Vet. App. 268.  Accordingly, as the March 2014 rating decision concerned the propriety of the September 2007 reduction from 50 percent to a lower rating, the Veteran's headache disorder rating has remained below the 50 percent rating it was assigned prior to that reduction, and because the RO did not substantially comply with the Board's May 2013 remand directive to issue an SOC for the reduction instituted, remand of the rating reduction issue is required.

As for the claim for an increased rating for his headache disorder, adjudication of the headache disorder rating reduction issue will have a substantial effect on the adjudication of the Veteran's claim for an increased rating for that disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered); see also Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009).  Accordingly, remand of the Veteran's headache disorder increased rating claim is also required.

III. Initial Compensable Rating for Depression

Here, the Veteran's depression is currently rated under Diagnostic Code 9434, and his rating is noncompensable.  Psychiatric disabilities other than eating disorders are rated pursuant to the criteria for General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130 (2015).  Under the General Rating Formula for Mental Disorders, a noncompensable rating is warranted if the Veteran has a mental condition that has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  Id.  A 10 percent rating is warranted when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms are controlled by continuous medication.  Id.  

In addition to ensuring substantial compliance with prior Board remand directives, when VA provides a Veteran a VA examination, it must ensure the examination is adequate to assist the Veteran in adjudication of his claim.  See generally Stegall, 11 Vet. App. 268; see also Barr v. Nicholson, 21 Vet App. 303, 311 (2007).  Such a medical examination is adequate when it describes the disability in sufficient detail such that the examiner's evaluation of the disability is "fully informed."  Id.  A medical examination is "fully informed" when the examiner has sufficient facts upon which to base an opinion relevant to the issue at hand.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  

Here, the May 2013 remand decision requested the RO to provide the Veteran with another VA examination for his depression because his prior June 2008 VA examination was no longer contemporaneous.  A review of the record reveals that the AOJ complied with this remand directive as well as a separate remand directive in which the AOJ was requested to collect any outstanding VA treatment records.  However, a review of the provided April 2014 VA examination report reveals that although the examiner noted that in addition to several other medications the Veteran had been prescribed Paroxetine for his depression for at least the past eight years, and that the Veteran had symptoms including depressed mood, chronic sleep impairment, fatigue, concentration difficulty, anxiety, social withdrawal, agitation, irritability, and interacting with others in a brusque or abrasive manner.  The examiner also found that the Veteran exhibited mild limitations in social interaction and mild to marginal limitations in activities of daily living.  Nonetheless, the April 2014 VA examiner concluded that the Veteran's depression did not exhibit symptoms "severe enough to either interfere with occupational and social functioning or to require continuous medication."  In doing so, the examiner did not explain his rationale for this conclusion despite the Veteran's long history medication for his mental health issues, as documented elsewhere in the examination report as well as the Veteran's VA treatment records.  Moreover, the April 2014 VA examiner failed to address the findings of the June 2008 VA examiner who noted that the Veteran was prescribed Paxil for his depression and that his depression caused a decrease in work efficiency only during times of significant stress-findings that appear to be compatible with a compensable rating of 10 percent.  

Additionally, in a brief submitted in May 2016, the Veteran's representative states that the Veteran has indicated that he has suicidal thoughts on a monthly basis, a fact that is not represented in the April 2014 VA examination report, which indicates that the Veteran did not report any suicidal ideation.  This is in contrast to the June 2008 VA examination report which specifically noted that the Veteran has suicidal thoughts on a monthly basis.  Accordingly, given that the rationale underlying the April 2014 VA examiner's assessment of the severity of the Veteran's depression is incomplete, remand of this claim is required for the provision of an addendum opinion.

Finally, as discussed above in Part I, the AOJ also failed to substantially comply with the May 2013 remand directive to associate an SSOC addressing the Veteran's August 2011 hearing regarding his claim of entitlement to an initial compensable rating for his depression.  As such, remand of the Veteran's depression claim is also required on that basis.

Accordingly, the case is REMANDED for the following action:


1. Obtain all outstanding relevant VA treatment records.  Efforts to obtain these records must be associated with the claims file and requests for these records must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile. 

2. Locate and associate with the claims file the SSOC addressing the August 2011 DRO hearing pertaining to the issues of increased evaluations for depression and degenerative disc disease of the lumbar spine.  If no such document exists, ensure that any subsequent SSOC issued to the Veteran addresses his August 2011 DRO hearing pertaining to those claims.

3. Issue the Veteran an SSOC with respect to the issue of the propriety of the rating reduction from 50 percent to 30 percent, effective November 1, 2011 for mixed type headache disorder.  All appropriate appellate procedures should then be followed.  The Veteran should be advised that he must complete his appeal of this issue by filing a timely substantive appeal following the issuance of a statement of the case.

4. Return the Veteran's claims file to the examiner who conducted the April 2014 depression examination to provide a supplemental opinion.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the examiner.

a. If a new examination is deemed in order, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. Taking into account the evidence in the claims file, clinical examination findings, and the Veteran's lay statements, the examiner must determine the current severity of the Veteran's depression.  

1. In doing so, the examiner must specifically address the Veteran's continuous medication for his depression, and if he or she concludes that the Veteran's depression is not so severe as to require medication, must specifically support this conclusion with medical rationale.
2. The examiner is also directed to consider the Veteran's May 2016 lay contentions that he experiences suicidal thoughts on a monthly basis, as well as the June 2008 VA examination report.

c. The examiner must provide all findings, along with a complete rationale for his or her opinions, in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

5. The AOJ must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

6. After undertaking any necessary additional development, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).










